Title: From John Adams to Matthew Ridley, 29 September 1782
From: Adams, John
To: Ridley, Matthew



The Hague Sep. 29. 1782
Sir

It would give me great Pleasure to See, and converse freely with the Gentn you mention upon Men and Things. I have long known him a Man of Honour and Abilities. He and I have often differed in opinion, and each of us has Supported his opinion with Ardour: this We may do again without abating a mutual Esteem or Affection, as long as a Perswasion remains of Candour, Integrity and Sincerity, as it does entirely on my Side. But I can have no Confidence whatever in a Man who has learned to lie, to borrow an Expression of your own.
I cannot come to Paris, untill the British Cabinet have acknowledged the Independance of the United States. I will meet him, at Bruxelles at any time he Shall appoint. I See no objection to his informing V. and F. both of his Intentions to take a Jaunt to Bruxelles. He need not Say that he expects to see me. But if he did there would be no harm. I hope that Mr J. and Mr Adams have a Right to see one another without asking Leave of Dr Franklin or the Comte de Vergennes, and to converse together as freely as they please without communicating their Conversations to any others—at least such Liberties will be taken by me. Mr J. is too cautious of Writing. We must write to one other. And if our Letters Should be opened and read, there will be found in them nothing amiss, I presume.
If Mr J. has no objection to conversing in the manner you mention with our Friend at Brussells, I have none, but the best Way would be for J. to come here and Spend a Week with me in my House at the Hague. He may tell his Design at Versailles and Passy, and set their Speculations and Insinuations at Defyance—next to this is the Project to meet at Bruxelles.
The blank Comn. you say is promised. I Should have thought that I had Some right to be consulted in it—but have never been asked a question. Let me however ask you 2 or 3. Is not the Art of choosing the best Men for Plans, the greatest Art in Government in Politicks Negotiations, War and Peace? Is the Gentleman promised, in Age, Experience, Education, Genius, Learning, Knowledge of Men Books and Things, Prudence, Discretion, the best Man? Is not our Friend, infinitely superiour? Is not Mr Charmichael or Mr Dumas, or Mr Thaxter, Superiour? Has not even Dr Bancroft better Pretensions? For my own Part I think Mr Jennings the fittest Man: the man who would Support the Interests the Reputation and Dignity of the United States in that Place more than any other Man in Europe, and therefore he Should have my Vote. Is it not one of the most important Commissions? are not public Men accountable, somewhere or other? to God? their Country? their Posterity? their own Consciences Judgements and Honour for the Votes they give, upon Such occasions? By what Arts could my Friend J be So taken in?
Your Account of the Settlement of Accounts with France, gives me great Pleasure. I hope you are not misinformed. What is one Million and one Sixth of a Million Sterling? to our States. In time of Peace it would be about the Quarter Part of one Years Exportations whereas the annual Interest of the British National Debt, amounts to more than the whole of their Exportations for a Year.
I will write Soon to my worthy Friend the Marquis. But he owes me a Letter now. I should not have stood upon Punctilios with him, however but it has been often Said he was gone and always that he was gone or going.
It is not worth while for Mr Laurens to regard the “injurious Comments” His Character and Conduct is far above such Insinuations. He has explained his Motives to me, and he is perfectly in the right. He is too honest a Man not to be exposed to the malicious Insinuations of a dirty Gang.
I have had explained to me, from high Authority, that of V. through the Duke de la Vauguion, the nature of Raynevals Mission, and am Satisfied there is nothing amiss in it. The Comte de Vergennes has had some Propositions made to him from London in an indirect Manner, and he sent R. to know if they came from proper Authority.
My Loan is in Cash at least a Million and an half of Guilders, and the Treaty of Commerce will be Signed this Week.

I need not Say that this Letter is highly confidential, nor desire you to believe me, with much sincerity your humble sert

